United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Hampton, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-927
Issued: November 2, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 21, 2007 appellant filed a timely appeal from a February 23, 2006 decision
of an Office of Workers’ Compensation Programs’ hearing representative who denied her
recurrence claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUE
The issue is whether appellant established any disability on and after March 12, 2004
causally related to the January 7, 2004 employment injury.
FACTUAL HISTORY
On January 7, 2004 appellant, then a 47-year-old medical clerk, sustained injury to her
right wrist, arm and knee and left shoulder when she tripped over a chair leg. The Office
accepted the claim for left shoulder sprain and right wrist sprain. Appellant returned to part-time

work on February 2, 2004 and to full-time work three weeks later. She stopped work on
July 7, 2004.
On September 20, 2004 appellant filed a claim (Form CA-7), requesting compensation
for the period March 12, 2004 to February 15, 2005. She requested wage-loss compensation for
the period July 28, 2004 to February 15, 2005 and intermittent leave buyback for the period
March 12, 2004 to February 15, 2005. Section 15 of the form was not completed by the
employing establishment.
In a letter dated January 19, 2005, the Office noted receipt of appellant’s claim for
compensation and informed her that the employing establishment needed to complete section 15.
Appellant submitted treatment notes dated March 12 to August 30, 2004 from
Dr. Mark W. Newman, a treating osteopath, who diagnosed cervical spine degenerative joint
disease, sacroileitis, suprascapular neuralgia and trapezius myositis with trigger points. On
March 12, 2004 she was treated with a sacroiliac injection and C3-7 cervical medial branch
block. Dr. Newman treated appellant with C3-7 cervical medial branch block on April 1, 2004.
He also noted that she complained of left shoulder pain radiating into her upper arm, which was
“exacerbated with activity.” On April 26, 2004 Dr. Newman noted that appellant “received a
suprascapular nerve block as well as trigger point injections. In a May 24, 2004 report, he noted
that she had complaints of left trapezius spasms and pain and intermittent numbness and
continual weakness of the left upper arm. Appellant also had complaints of right arm pain. On
July 5, 2004 Dr. Newman reported that she had been doing well until about two weeks prior
when she reported an increase in pain. Appellant related the increased pain to work she was
doing prior to her daughter’s graduation. In August 9, 2004 treatment notes, she reported “a
significant increase with her low back pain.
In an October 6, 2004 report, Dr. Jeffrey D. Moore, a treating Board-certified orthopedic
surgeon, noted that appellant had problems with persistent activity-related low back pain and
bilateral lower extremity symptoms since a January 2004 employment-related fall. A review of
her history “is significant for having some low back pain related to a couple of motor vehicle
accidents” in 1998. Appellant related that “the back symptoms resolved” and she had no
symptoms or problems until her January 2004 fall at work. Dr. Moore diagnosed L5-S1
progressive degenerative disc disease with mild central disc herniation. He opined that it was
“possible [appellant] sustained an annular tear and progressive herniation of the disc from her”
work-related injury. On October 15, 2004 Dr. Moore performed L4-5, L5-S1 lumbar
discography.
In a time analysis form, appellant noted the intermittent use of sick leave, leave without
pay and annual leave for the period March 12 to November 30, 2004 due to exacerbation of
shoulder and back pain. She noted that the leave used for the period December 1, 2004 to
February 4, 2005 was for back injury surgery and recovery. Appellant used 8 hours of sick
leave, 8 hours of annual leave and 368 hours of leave without pay during the period December 1,
2004 to February 5, 2005 due to back surgery and recovery. For the period March 12 to
November 30, 2004 appellant used 48 hours of sick leave, 80.5 hours of annual leave and 739
hours of leave without pay.

2

On February 18, 2005 appellant refiled her claim (Form CA-7), requesting compensation
for the period March 12, 2004 to February 15, 2005. She requested wage-loss compensation for
the period July 28, 2004 to February 15, 2005 and intermittent leave buyback for the period
March 12, 2004 to February 15, 2005. The employing establishment controverted the claim
contending that appellant remained off work due to a nonemployment-related back condition.
On April 24, 2005 the Office received a December 1, 2004 anterior lumbar interbody
fusion operative report from Dr. Russell W. Campbell and Dr. Moore and treatment notes for the
period October 27, 2004 to February 9, 2005 by Dr. Moore. The December 1, 2004 operative
report listed a diagnosis of severe L5-S1 degenerative joint disease. In an October 27, 2004
treatment note, Dr. Newman diagnosed a L5-S1 complete annular tear based upon an
October 15, 2004 discography. On November 22, 2004 he reported that appellant had been
assaulted by her daughter the prior week and as a result of this “had some increased back pain.”
Dr. Newman opined that appellant’s “recent injury obviously represents a minor strain type of
injury to her back.” On December 15, 2004 he noted no complications from the surgery and that
was “somewhat concerned about her continued back pain, which is probably just muscular
related.” On January 19, 2005 Dr. Moore reported that appellant had complaints of low back
pain with intermittent right thigh numbness. Appellant also had complaints of pain in her neck
and some right upper extremity numbness. On February 9, 2005 Dr. Moore diagnosed
degenerative cervical spondylosis involving primarily C6-7. He recommended reevaluation for
assistance with pain control by Dr. Newman as appellant continued “to be moderately
symptomatic.” On February 22, 2005 Dr. Moore diagnosed severe degenerative disc disease and
anterior lumbar interbody fusion. He stated that appellant had surgery on December 1, 2004 and
he anticipated three to six months of postoperative disability.
By decision dated May 11, 2005, the Office denied appellant’s request for leave buyback
for the period March 12, 2004 to February 15, 2005 and for wage-loss compensation for the
period July 27 through September 17, 2004. The Office found that the medical evidence
attributed appellant’s disability to a degenerative disc disease in her back which was not an
accepted condition.
On May 23, 2005 appellant requested an oral hearing before an Office hearing
representative which was held on December 8, 2005. Subsequent to the hearing she submitted
additional evidence, including a November 30, 2005 functional capacity evaluation and progress
notes dated January 18, 2006 from Dr. Newman
By decision dated February 23, 2006, an Office hearing representative affirmed the denial
of her claim for disability as modified.1 The hearing representative determined that appellant’s
claim was for a recurrence of disability and found the evidence insufficient to support her
recurrence claim.

1

The Board notes that, following the February 23, 2006 hearing representative’s decision, the Office received
additional evidence. However, the Board may not consider new evidence on appeal. See 20 C.F.R. §§ 501.2(c);
Donald R. Gervasi, 57 ECAB ___ (Docket No. 05-1622, issued December 21, 2005); Rosemary A. Kayes, 54 ECAB
373 (2003).

3

LEGAL PRECEDENT
Under the Federal Employees’ Compensation Act, the term disability is defined as the
incapacity because of an employment injury to earn the wages the employee was receiving at the
time of injury.2 Whether a particular injury causes an employee to be disabled for work and the
duration of that disability are medical issues which must be proved by the weight of substantial
and reliable medical evidence.3 The claimant has the burden of proving that she is disabled for
the period claimed as a result of the employment injury. The medical evidence of record must
directly address the particular period of disability for which compensation is sought; to do
otherwise would essentially allow employee’s to self-certify their disability and entitlement to
compensation.4
Appellant has the burden of establishing by the weight of the substantial, reliable and
probative evidence, a causal relationship between her claimed disability for the period March 12,
2004 to February 15, 2005.5 The Board has held that the mere belief that a condition was caused
or aggravated by employment factors or incidents is insufficient to establish a causal relationship
between the two.6 The Board will not require the Office to pay compensation for disability in the
absence of medical evidence directly addressing the particular period of disability for which
compensation is claimed. To do so would essentially allow employees to self-certify their
disability and entitlement to compensation.7
ANALYSIS
The Office accepted appellant’s claim for left shoulder sprain and right wrist sprain.
Appellant filed a claim for wage-loss compensation for the period July 28, 2004 to February 15,
2005 and intermittent leave buyback commencing March 12, 2004. It is her burden of proof to
establish that her disability for the period on and after March 12, 2004 was due to her accepted
January 7, 2004 employment injury. The Board finds that appellant did not submit sufficient
medical evidence to establish employment-related disability for the period claimed, due to her
accepted injury.
Dr. Newman provided work excuse notes for March 12 to 15, April 1 to 2 and July 7
to 14, 2004 in which he indicated that she was unable to work. In reports dated March 12
2

See Robert A. Flint, 57 ECAB ___ (Docket No. 05-1106, issued February 7, 2006); Prince E. Wallace, 52
ECAB 357 (2001).
3

See Carol A. Lyles, 57 ECAB ___ (Docket No. 05-1492, issued December 13, 2005); Fereidoon Kharabi, 52
ECAB 291 (2001).
4

Amelia S. Jefferson, 57 ECAB ___ (Docket No. 04-568, issued October 26, 2005); see also William A. Archer,
55 ECAB 674 (2004).
5

Sandra D. Pruitt, 57 ECAB _____ (Docket No. 05-739, issued October 12, 2005); Alfredo Rodriguez, 47 ECAB
437 (1996).
6

Alfredo Rodriguez, supra note 5.

7

Fereidoon Kharabi supra note 3.

4

to August 30, 2004, he diagnosed cervical spine degenerative joint disease, sacroileitis,
suprascapular neuralgia and trapezius myositis with trigger points. Dr. Newman also indicated
giving appellant cervical nerve blocks on March 12 and April 1, 2004. On April 26, 2004 he
gave her “a suprascapular nerve block as well as trigger point injections.” On May 24, 2004
Dr. Newman noted that appellant had complaints of left trapezius spasms and pain and
intermittent numbness and continual weakness of the left upper arm. Appellant also had
complaints of right arm pain. In a July 5, 2004 treatment note, Dr. Newman reported that she
had been doing well until about two weeks prior when appellant reported an increase in pain.
Appellant related that the increased pain “may have been related to work she was doing prior to
her daughter’s graduation.” In August 9, 2004 treatment notes, she reported “a significant
increase with her low back pain.” The notes of Dr. Newman are insufficient to support
appellant’s claim that she was totally disabled. He did not address the issue of whether appellant
was rendered totally disabled from working on the dates he saw her. Dr. Newman failed to
discuss the cause of appellant’s left trapezius and low back pain and, thus, his reports are of
diminished probative values.8 The Board has held that a diagnosis of “pain,” without more by
way of rationale, does not constitute the basis for the payment of compensation.9 Moreover, the
July 5, 2004 treatment suggests that appellant sustained a new injury as she attributed an increase
in pain to work she had been performing related to her daughter’s graduation. Dr. Newman did
not provide explanation as to why appellant’s accepted employment injuries prevented her from
performing the duties of her position for the period March 12, 2004 through February 15, 2005.10
The Board has held that a medical report is of limited probative value on a given medical
question if it is unsupported by medical rationale.11 Dr. Newman’s reports are insufficient to
establish disability for the period March 12, 2004 to February 15, 2005.12
In an October 6, 2004 report, Dr. Moore noted that appellant “has had problems with
persistent activity-related low back pain and bilateral lower extremity symptoms since” a
January 2004 employment-related fall. A review of her history was also significant for some low
back pain related to several motor vehicle accidents in 1998. Appellant related that her back
symptoms had resolved and she had no symptoms or problems until her January 2004 fall at
work. Dr. Moore diagnosed L5-S1 progressive degenerative disc disease with mild central disc
herniation. He opined that it was “possible she sustained an annular tear and progressive
herniation of the disc from her January 2004 employment fall.” On October 15, 2004 Dr. Moore
performed L4-5, L5-S1 lumbar discography. He offered no opinion as to the cause of appellant’s
back condition other than noting her statement that her back problems arising from her
8

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006); Linda I. Sprague, 48 ECAB 386 (1997).

9

Robert Broome, 55 ECAB 339 (2004).

10

See Sandra D. Pruitt, 57 ECAB ___ (Docket No. 05-739, issued October 12, 2005); Michael E. Smith, 50
ECAB 313 (1999) (the issue of whether a claimant’s disability is related to an accepted condition is a medical
question which must be established by a physician who, on the basis of a complete and accurate factual and medical
history, concludes that the disability is causally related to employment factors and supports that conclusion with
sound medical reasoning.
11

T.F., 58 ECAB ___ (Docket No. 06-1186, issued October 19, 2006).

12

Appellant would be entitled to wage-loss compensation for medical appointments if the medical appointment or
treatment was for her accepted left shoulder sprain and right wrist sprain.

5

automobile accidents had resolved and that she had no symptoms until the January 2004
employment injury. Dr. Moore’s opinion is insufficient to establish that appellant was disabled
from October 6, 2004 to February 15, 2005 due to residuals of her accepted injury. The Office
has not accepted degenerative disc disease and Dr. Moore did not address the causal relationship
of her diagnosed degenerative condition to the January 2004 injury.
The operative report of Drs. Campbell and Moore detailed the surgery performed for
anterior lumbar interbody fusion. The Board notes that neither physician addressed the issue of
causal relationship between appellant’s back surgery and her accepted employment injury. In
addition, there is no evidence that the Office authorized the surgery. For these reasons, this
report is insufficient to support appellant’s claim for compensation.
The record also contains a November 30, 2005 functional capacity evaluation and a
progress note dated January 18, 2006 from Dr. Newman. This evidence does not address the
issue of whether appellant was disabled for the period March 12, 2004 to February 15, 2005 due
to her accepted employment injuries. These reports are insufficient to establish her claim for
compensation for the period in question.
Appellant had the burden of proving by the preponderance of the reliable, probative and
substantial evidence that she was disabled for work as a result of her employment injury. The
Board finds that appellant has failed to establish her entitlement to compensation due to her
accepted left shoulder sprain and right wrist sprain for the period March 12, 2004 through
February 15, 2005.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she was
disabled on and after March 12, 2004 resulting from the January 7, 2004 employment injury.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs’ hearing representative dated February 23, 2006 is affirmed.
Issued: November 2, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

